MANDATE

THE STATE OF TEXAS

TO THE 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 20, 2015, the cause upon appeal to revise
or reverse your judgment between

David Mauk, Appellant

V.

Pipe Creek Water Well, LLC and Robert Rae Powell, Appellee

No. 04-14-00906-CV and Tr. Ct. No. 2013-CI-00386

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
is AFFIRMED. Appellees’ motion to strike Appendix 2 to Appellant’s brief is
MOOT. Costs of this appeal are taxed against David Mauk.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 7, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00906-CV

                                             David Mauk

                                                     v.

                       Pipe Creek Water Well, LLC and Robert Rae Powell

        (NO. 2013-CI-00386 IN 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          MEGAN KUCERA
MOTION FEE                         $10.00   E-PAID          ADOLFO RUIZ
MOTION FEE                         $10.00   E-PAID          KEITH P MILLER
MOTION FEE                         $10.00   E-PAID          KEITH MILLER
MOTION FEE                         $10.00   E-PAID          MEGAN KUCERA
MOTION FEE                         $10.00   E-PAID          ADOLFO RUIZ
REPORTER'S RECORD                 $381.00   PAID            ADOLFO RUIZ
INDIGENT                           $25.00   E-PAID          ADOLFO RUIZ
STATEWIDE EFILING FEE              $20.00   E-PAID          ADOLFO RUIZ
FILING                            $100.00   E-PAID          ADOLFO RUIZ
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          ADOLFO RUIZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 7, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853